                 UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF FLORIDA
                        TAMPA DIVISION

DAVID VORCE, ET AL.,

          Plaintiffs,
v.                               Case No. 8:18-cv-2810-T-33AAS

INTERNATIONAL FELLOWSHIP OF
CHAPLAINS,

          Defendant.
_______________________________/

                              ORDER

     This matter comes before the Court sua sponte.        On

December 28, 2018, this Court entered its Case Management and

Scheduling Order containing the requirement that Plaintiffs’

counsel, within seven days thereof, report to the Court the

date, time, and location of the mediation conference.   (Doc.

# 17 at 2).   The Scheduling Order established June 24, 2019,

as the deadline for conducting the mediation conference and

appointed Peter Grilli, Esq. as the mediator. (Id.)

     Plaintiffs’ counsel failed to comply with the Court’s

Scheduling Order because she did not file a Notice advising

the Court of the date, time, and location of the mediation

with the mediator.   Accordingly, Plaintiffs shall by January

25, 2019, advise the Court of the date, time, and location of

the mediation conference with Peter Grilli, Esq. Failure to

comply with this Order will result in the entry of an order to
show cause why this action should not be dismissed without

prejudice for failure to prosecute.

     Accordingly, it is

     ORDERED, ADJUDGED, and DECREED:

     Plaintiffs shall, by January 25, 2019, advise the Court

of the date, time, and location of the mediation conference

with Peter Grilli, Esq.

     DONE and ORDERED in Chambers, in Tampa, Florida, this

22nd day of January, 2019.




                             2
